Title: Cash Accounts, February 1760
From: Washington, George
To: 



[February 1760]



Cash


Feby 27—
To Wm Nationss horse destraind on & sold for
£ 5. 0.0



To Cash at Cards
3. 1.0


Contra


Feby 4—
By 37 pistoles and a Shilling pd for 100 Barrl Corn
40. 2.8



By freight of Ditto from Port Tobo a 1/
5. 0.0



By Overseers Expences in fetching it
0.17.6


9—
By a Man that drove down my Hogs
0.10.0


16—
By Cards 7/. gave away 5/. pd Mr Welden for my Seal 43/
2.15.0


24—
By 4 Horse Collars 6/3—Fish 5/
0.11.3


25—
By Cash paid Mr Wm Triplet for Brick Work
50. 0.0


28—
By ditto paid Peter Greenlaw in full
9. 2.6


do 
By Purnell Newbold for 3,000 Shings.





   
      
         @ 22/6 Maryld Cur.
         £3. 7.6 
      
      
         1 Nest of Wood Ware
         15.  
      
      
         14¾ Bees Wax @ 1/6
          1. 2.1 1/2
      
      
         
         5. 4.7 1/2
      
   













4. 2.7 1/2


